Exhibit 10.62

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT is made as of November 23, 2011 (the
“Fourth Amendment to Credit Agreement,” or this “Amendment”), among Diodes
Incorporated, a Delaware corporation, and Diodes Zetex Limited, a United Kingdom
corporation (collectively, “Borrowers”), and Bank of America, N.A. (“Lender”).

R E C I T A L S

A. Borrowers and Lender are parties to that certain Credit Agreement dated as of
November 25, 2009, as modified pursuant to the terms of that certain letter
dated as of March 31, 2010 from Administrative Agent to Borrowers and as
modified by a First Amendment to Credit Agreement dated as of July 16, 2010, a
Second Amendment to Credit Agreement dated as of November 24, 2010, and a Third
Amendment to Credit Agreement dated as of February 4, 2011 (the “Original Credit
Agreement”).

B. The parties desire to amend the Original Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, all references in the Loan
Documents to the “Agreement” shall mean the Original Credit Agreement, as
amended by this Fourth Amendment to Credit Agreement, as the same shall
hereafter be amended from time to time. In addition, the following term has the
meaning set forth below:

“Effective Date” means November 23, 2011.

2. Amendment to Original Credit Agreement. On the Effective Date, the definition
of “Maturity Date” set forth in the Original Credit Agreement shall be amended
as follows:

“Maturity Date” means January 22, 2012.

3. Certain Representations. Each Borrower represents and warrants that, as of
the Effective Date: (a) each Loan Party has full power and authority to execute
this Amendment, and this Amendment executed by each Loan Party constitutes the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, except as enforceability may be limited by general principles of
equity and applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally;
(b) each Security Document remains in full force and effect; and (c) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by each Loan Party thereof except for the approvals,
consents, and authorizations, which have been duly obtained, taken, given, or
made and are in full force and effect. In addition, each Borrower represents
that all representations and warranties contained in the Original Credit
Agreement are true and correct in all material respects on and as of the
Effective Date except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

FOURTH AMENDMENT TO CREDIT AGREEMENT–Page 1  



--------------------------------------------------------------------------------

4. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Lender or Borrowers now have or may have in the future under or in
connection with the Original Credit Agreement and the Loan Documents, each as
amended hereby, or any of the other documents referred to herein or therein.
This Amendment shall constitute a Loan Document for all purposes.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.

6. Incorporation of Certain Provisions by Reference. The provisions of
Section 9.13 of the Original Credit Agreement captioned “Governing Law;
Jurisdiction; Etc.” and the provisions of Section 9.14 of the Original Credit
Agreement captioned “Dispute Resolution Provision” are incorporated herein by
reference for all purposes.

7. Entirety and Etc. This Amendment and all of the other Loan Documents embody
the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Blank; Signatures Begin on Next Page]

 

FOURTH AMENDMENT TO CREDIT AGREEMENT–Page 2  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

 

BANK OF AMERICA, N.A.,

as Lender

By:      

Charles Dale

Senior Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT  



--------------------------------------------------------------------------------

 

BORROWERS:

 

DIODES INCORPORATED

By:       Name:       Title:    

 

DIODES ZETEX LIMITED By:       Name:       Title:    

The terms of this Amendment are acknowledged and agreed to by Diodes Zetex
Semiconductors Limited and the following Subsidiary Guarantors.

 

DIODES ZETEX SEMICONDUCTORS LIMITED By:       Name:       Title:    

 

SUBSIDIARY GUARANTORS:

 

DIODES FABTECH INC.

By:       Name:       Title:    

 

DIODES INVESTMENT COMPANY By:       Name:       Title:    

 

FOURTH AMENDMENT TO CREDIT AGREEMENT  